8 N.Y.3d 1004 (2007)
MUNICIPAL TESTING LABORATORY, INC., Respondent,
v.
ALEKSANDR BROM et al., Appellants.
Court of Appeals of the State of New York.
Submitted April 30, 2007.
Decided June 7, 2007.
Motion to dismiss the appeal herein granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.